Citation Nr: 9931291	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
due to tobacco use in service or secondary to nicotine 
dependence incurred in service.  

(The related issue of entitlement to service connection for 
renal cell carcinoma, including as a residual of exposure in 
service to Agent Orange, is the subject of a separate 
decision by the Board.)  

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1969 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Louis Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant had been represented from the inception of this 
appeal by a service organization, but he requested in October 
1999 that this service organization be dropped as his 
representative.  


FINDING OF FACT

The claim seeking service connection for renal cell carcinoma 
due to tobacco use in service or secondary to nicotine 
dependence is not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for renal cell carcinoma 
due to tobacco use in service or secondary to nicotine 
dependence is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
malignant tumor may be presumed to have been incurred in 
service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection can also be granted for any disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court)  has held repeatedly 
that, in order for a claim seeking to establish service 
incurrence of a disability to be considered plausible, there 
must be competent evidence of a current disability; of 
incurrence of a disease or injury in service; and of a 
relationship or "nexus" between the current disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In the present claim, which was filed by the appellant in 
April 1993, the appellant seeks to establish his entitlement 
to service connection for renal cell carcinoma either as the 
direct result of his use of tobacco products in service (see 
VAOPGCPREC 2-93 (January 13, 1993)) or as a proximate result 
of the recognized disease of nicotine dependence which 
originated in service (see VAOPGCPREC 19-97 (May 13, 1997); 
and the Memorandum of the VA Under Secretary for Health 
addressed to VA's General Counsel, dated May 5, 1997)).  The 
appellant's renal cell carcinoma was initially diagnosed in 
November 1986, almost 15 years after his discharge from 
service.  

In support of his claim, the appellant has stated (see VA 
Form 21-4138, dated in June 1993) that he began smoking on a 
casual basis, maybe one pack per month, in college prior to 
service.  He has alleged that he started smoking on a "full-
time basis" of one pack per day in October 1969 during 
service, increasing to perhaps two or three packs per day 
during his tour of duty in Vietnam in 1971.  After service, 
the appellant has reported that he continued to use tobacco 
products until November 1986, although at some unstated time 
he "tapered down and eventually started smoking a pipe," 
approximately two or three pipes in the evening.  He was also 
exposed to secondary smoke from his father, who smoked 
approximately one pack every two or three days until the 
appellant was six.  Otherwise, he reports that he has been 
exposed to no more smoke than anyone else.  

It is not disputed that the appellant underwent a right 
radical nephrectomy in November 1986, almost 15 years after 
his separation from active service, due to renal cell 
carcinoma which had only recently been diagnosed.  His 
condition is also sometimes identified as a hypernephroma, 
and it is classified as a carcinoma, rather than a sarcoma 
(see medical opinion by a VA physician dating from April 
1992).  

In January 1993, R.R. Shreck, M.D., a private oncologist, 
reported that the appellant had a standard hypernephroma, of 
which at least 50 percent "arrange in patients with an 
extensive history of smoking; the remainder seem to be 
sporadic."  Dr. Shreck did not define what he meant by "an 
extensive history of smoking," nor did Dr. Shreck say that 
the appellant's hypernephroma was caused by his history of 
smoking, as opposed to a "sporadic" origin.  

In June 1998, an individual who was stationed with the 
appellant at Fort Eustis, Virginia, in 1970 , stated that the 
appellant was a heavy smoker at that time.  

The appellant has also submitted a pamphlet entitled "What 
You Need To Know About Kidney Cancer" published by the 
National Institutes of Health in which it is reported at 
pages 22-23 that research has established that "smokers are 
twice as likely to develop kidney cancer as nonsmokers.  In 
addition, the longer a person smokes, the higher the risk."  
Once again, this generalized statement, although undoubtedly 
true as far as it goes, does not establish that the 
appellant's kidney cancer had a tobacco use etiology, rather 
than a "sporadic" one.  

Finally, the appellant has also submitted a partial copy of a 
publication by the Canadian Nurses' Association Testing 
Service in which it is stated (without citing to any medical 
authority or medical studies) that "[m]ore than 80% of cases 
of cancer are attributed to cigarette smoking, exposure to 
carcinogenic chemicals, ionizing radiation, and ultraviolet 
rays...."  This general statement shares the deficiencies of 
the previous one as far as establishing a well-grounded 
claim.  

The evidentiary record currently before the Board, as 
summarized above, does not reflect competent medical evidence 
establishing a nexus between the appellant's smoking in 
service and his subsequent development of renal cell 
carcinoma.  As previously discussed, there is medical 
evidence of record which indicates that a causal relationship 
between smoking and renal cell carcinoma is possible, but 
only the appellant's own statements allege and insist that 
this is what occurred in this case.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In addition, there are still many unanswered medical 
questions in this case which must be answered before the 
claim could be allowed.  For example, even if the appellant's 
smoking was a causal factor in the development of his kidney 
cancer, was it solely his smoking in service that caused it; 
or was it solely his pre-service smoking (even if limited in 
scope) or solely his post-service smoking which, in the end, 
provided the crucial causal factor?  Or was it a combination 
of all of the above?  The Board does not know, and no medical 
evidence has been submitted on this ultimately determinative 
question.  Likewise, was the veteran medically dependent upon 
nicotine and did this disability cause his renal cell 
carcinoma?  If so, did he become dependent upon nicotine 
before service, during service, or afterwards?  Again, the 
present evidentiary record presents no medical guidance to 
the Board on such questions.  

The Board must again emphasize that no competent medical 
authority has stated that this individual's smoking in 
service caused his renal cell carcinoma, or that he had 
incurred the disability of nicotine dependence during his 
active service which proximately caused his kidney cancer 
almost 15 years later.  Without such competent medical 
evidence, the appellant's claim is not well grounded, and VA 
has no further duty to assist him in the development of the 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  

The appellant was informed of the nature of the medical 
evidence which he needed to submit to complete his claim (see 
statement of the case dated in March 1999; and RO letter to 
appellant dated June 4, 1998).  He has not adequately 
responded to these requests for supporting evidence.  
Moreover, referral of the claim to either an independent 
medical expert or a VA staff physician for a medical opinion 
on the merits of the claim would not be appropriate under 
present circumstances, since the appellant has failed to 
submit a well-grounded claim.  See 38 C.F.R. § 20.901(a) & 
(d) (1999).  In fact, in the absence of a well-grounded 
claim, VA cannot assist an appellant in further developing 
the evidentiary record.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

